Grant, J.
The sole question presented by this record is whether the city corporation of Big Bapids has power to assess the public property of the county of Mecosta, situated in the city of Big Bapids, consisting of the courthouse and the jail, and the land on which they are situated, for a local improvement.
The city charter provides that, whenever the common council shall determine that the whole or any part of the expense of any public improvement shall be defrayed by an assessment upon the owners of houses and lands to be benefited thereby, it shall ascertain, as it may deem proper, the estimated expense of such improvement, and shall declare whether the whole, or what portion thereof, shall be assessed to the owners.* 2 The council constructed a sewer, established an assessment district, in which the property of the county was included, and made an assessment upon it, which it now seeks to compel the respondent, by a writ of mandamus, to pay.
Judge Dillon says:
“ The sound principle is that property owned by a state, or by the United States, ór by a municipality for public uses is not subject to be taxed unless so provided by positive legislation.” Dill. Mun. Corp. § 773.
No express authority is conferred by statute. The charter provides for the designation of an assessment district, *353and for the making of a roll, in which shall be entered the names of the persons assessed, the value of the property, and the amount assessed to each, respectively. The general tax law of the State1 exempts from taxation all public property belonging to the United States, to this State, or to any count}7, city,- village, township, or school-district within this State, save lands purchased at tax sales and still held by the State. The Constitution of this State contains no provision upon the subject, and in this respect differs from the constitutions of some of the states whose decisions are cited by the counsel for the relator. Aside from express exemptions, there are also exemptions implied by law. Implied exemptions exist where property is owned and held by the state, its political subdivisions, and its municipalities for governmental purposes. Cooley, Tax’n (2d ed.), 172. A county is one of the political subdivisions of the State. Webster v. County of Hillsdale, ante, 259. It would seem to follow that only such burdens of taxation can be imposed upon its property as are expressly provided by law. Other property is also exempt from taxation, such as churches, hospitals, cemeteries, etc., but as to these there is no implied exemption; they are strictly the property of private corporations. It has therefore been repeatedly held that, when these are mentioned as exempt in' a general tax law, the exemption applies only to the taxes mentioned in the general law, and not to those which are of a private and local character, such as assessments for sewers, sidewalks, and the like, which are made according to the benefits conferred. This is the well-established rule, to which it is unnecessary to cite authorities. But the principle does not apply to public property owned and used by an entire county for public *354purposes only. Whenever the taxing power seeks to impose a tax upon such property, it must be able to point to legislative or constitutional authority. Worcester Co. v. Worcester, 116 Mass. 193; City of Hartford v. West Middle Dist., 45 Conn. 462.
Furthermore, the only provision in the charter for the assessment and collection of such taxes is by the levy and sale of the -land. It is conceded that the property of the county cannot be sold. It would seem a reasonable conclusion that, if the Legislature intended to authorize the taxation of the property of the county, some provision would have been made in the law for its payment. This is the reasoning of the court in Worcester Co. v. Worcester, supra, and also in Polk County Sav. Bank v. Iowa, 69 Iowa, 29.
The judgment is affirmed.
The other Justices concurred.

 The order was made August 39, 1898, and a writ of error issued September 5, 1898, and prior to the adoption of Supreme Court Rule No. 65, which provides for the review of such an order by


 Local Acts of 1887, Act No. 353, § 41.


 Act No. 200, Laws of 1891, § 3, subd. 1, which was in force at the time the assessment in question was made.